Filed 11/29/21 P. v. Deen CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. Nos. B309187,
                                                                    B310736
     Plaintiff and Respondent,                             (Super. Ct. No. BA466570)
                                                              (Los Angeles County)
v.

KAMARU I. DEEN,

     Defendant and Appellant.


      Kamaru I. Deen was an Uber driver. He picked up a
female passenger. When she got to her destination, he pulled her
out of the car, restrained her against the car, and sexually
assaulted her.
      Deen was charged with three counts: (1) Assault with
intent to commit a felony (Pen. Code,1 § 220, subd. (a)(1)); (2)
sexual battery by restraint (§ 243.4, subd. (a)); and (3) false
imprisonment by violence (§ 236). The prosecution offered Deen
a plea bargain. He could plead no contest to count 1, a strike

         1   All statutory references are to the Penal Code.
offense, or no contest to count 2, a non-strike offense. If he pled
to count 1, he would receive two years; if he pled to count 2, he
would receive four years.
      Deen chose to plead to count 2. At his sentencing hearing,
he told the trial court that he should receive only the mid-term of
two years because he had no prior convictions. The court told
him that was not the plea bargain. Deen pled no contest to count
2 and was sentenced to state prison for the upper term of four
years. Counts 1 and 3 were dismissed.
      On November 17, 2020, Deen filed a notice of appeal from
the judgment of conviction and sentence entered following his
plea. The trial court denied his request for a certificate of
probable cause. Deen’s appeal was docketed in this court in Case
No. B309187. On January 15, 2021, this court ordered that the
appeal would be limited to issues that do not require a certificate
of probable cause.
      On November 10, 2020, Deen petitioned the trial court for a
writ of habeas corpus, contending that his sentence should be
modified from the high-term to the mid-term. He claimed that he
received ineffective assistance of counsel when his counsel failed
to convince the trial court that he should be sentenced to two
years in prison. On January 5, 2021, the trial court denied the
petition. On February 8, 2021, Deen filed a notice of appeal from
the court’s order denying his habeas petition. The appeal was
docketed in this court in Case No. B310736.
      On March 19, 2021, this court consolidated the appeals in
Case Nos. B309187 and B310736. We deferred resolution of the
question whether the trial court’s order of January 5, 2021, was
an appealable order, pending completion of briefing.




                                 2
      We appointed counsel to represent Deen in the consolidated
appeals. After examining the record, counsel filed a brief raising
no issues.
      On September 8, 2021, we advised Deen by mail that he
had 30 days within which to personally submit any contentions or
issues that he wished to raise on appeal. We received no reply.
      Having reviewed the record in Case No. B310736, we
conclude the trial court’s order of January 5, 2021, denying
Deen’s habeas petition, is not an appealable order. It is well
settled that the right to appeal is statutory and that a judgment
or order is not appealable unless expressly authorized by statute.
(People v. Mazurette (2001) 24 Cal.4th 789, 791; In re Clark
(1993) 5 Cal.4th 750, 767, fn. 7.) No statute authorizes an appeal
from an order denying a post-conviction habeas petition. (See
Pen. Code, § 1237.) Accordingly, on this court’s own motion, the
appeal in Case No. B310736 is dismissed for lack of jurisdiction.
      We have reviewed the entire record in Case No. B309187
and are satisfied that Deen’s attorney has fully complied with her
responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
      The judgment in Case No. B309187 is affirmed. The appeal
in Case No. B310736 is dismissed for lack of jurisdiction.
      NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:

      YEGAN, J.                     TANGEMAN, J.




                                3
                     Craig J. Mitchell, Judge

             Superior Court County of Los Angeles

               ______________________________



      Dee A. Hayashi, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.




                                4